DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 404.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 1 illustrates an adjusted feedback unit 107.  However, claim 2 recites an “assistive unit”, claim 13 recites an “assisted feedback unit” and para. 19, 42-45, and 58 of the specification identify reference character 107 as an assisted feedback unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 4 illustrates sensors 405/408.  However, para. 62, 63, 65, and 68 of the specification identify reference character 405 as an assisted feedback unit which is not a sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification identifies reference character 108 as an assisted feedback unit and as a flexion detector.  See at least para. 19, 41, 44-46, and 62.  Fig. 1 identifies adjusted feedback unit 107 and flexion detector 108.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/562,855
US PATENT 11,210,961 
1
1
A method of providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the method comprising: 
A method of providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the method comprising: 

detecting a first neural pattern in response to the physical therapy patient attempting to perform a predefined training action, the first neural pattern detected using sensors in contact with the head of the physical therapy patient; 

determining the first neural pattern to be associated with the predefined training action; 

storing the first neural pattern; 
detecting the neural pattern; 
detecting a second neural pattern in response to the physical therapy patient attempting to perform a target action, the second neural pattern is detected using the sensors in contact with the head of the physical therapy patient; 
determining a target action associated with the neural pattern; 
determining the target action associated with the second neural pattern, wherein determining the target action includes comparing the first neural pattern with the second neural pattern; 
generating a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
in response to a positive comparison, generating a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
causing the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
causing the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
performing the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.
performing the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.


2
2
The method of claim 1, further comprising: 
The method of claim 1, further comprising: 
generating a physical feedback including a physical action corresponding to the target action, wherein the physical action is to be performed by an assistive unit configured to assist the affected limb in performing the physical action; 
generating a physical feedback including a physical action corresponding to the target action, wherein the physical action is to be performed by an assistive unit configured to assist the affected limb in performing the physical action; 
providing the physical feedback to the assistive unit; and 
providing the physical feedback to the assistive unit; and 
performing, by the assistive unit, the physical action corresponding to the target action.
performing, by the assistive unit, the physical action corresponding to the target action.


3
3
The method of claim 2, wherein the virtual feedback includes a first set of parameters for the performing the virtual action, and wherein the physical feedback includes a second set of parameters for the performing the physical action, and wherein the performing the virtual action is in accordance with the first set of parameters, and the performing the physical action is in accordance with the second set of parameters.
The method of claim 2, wherein the virtual feedback includes a first set of parameters for the performing the virtual action, and wherein the physical feedback includes a second set of parameters for the performing the physical action, and wherein the performing the virtual action is in accordance with the first set of parameters, and the performing the physical action is in accordance with the second set of parameters.


4
4
The method of claim 3, wherein the first set of parameters and the second set of parameters are different.
The method of claim 3, wherein the first set of parameters and the second set of parameters are different.


5
5
The method of claim 1, wherein the virtual feedback includes a set of parameters for the performing the virtual action, and wherein the performing the virtual action is in accordance with the set of parameters.
The method of claim 1, wherein the virtual feedback includes a set of parameters for the performing the virtual action, and wherein the performing the virtual action is in accordance with the set of parameters.


6
6
The method of claim 1, wherein the set of parameters includes at least one of: amount of flexion of the virtual representation of the affected limb for the target action, a speed of the target action, and a force of the target action.
The method of claim 1, wherein the set of parameters includes at least one of. amount of flexion of the virtual representation of the affected limb for the target action, a speed of the target action, and a force of the target action.


7
7
The method of claim 1, wherein the determining the target action associated with the neural pattern includes: 
The method of claim 1, wherein the determining the target action associated with the second neural pattern includes:
comparing the detected neural pattern with at least one neural pattern stored in a database, each of the at least one stored neural pattern corresponding to an action; 

determining that the detected neural pattern matches the at least one stored neural pattern; and 
determining that the second neural pattern matches the first neural pattern; and
determining that the detected neural pattern is associated with the action corresponding to the at least one neural pattern.
determining that the second neural pattern is associated with the action corresponding to the first neural pattern.


8
8
The method of claim 7, wherein the comparing includes comparing at least one of a frequency and an amplitude of the detected neural pattern with a corresponding at least one of a frequency and an amplitude of the at least one stored neural pattern.
The method of claim 7, wherein the comparing includes comparing at least one of a frequency and an amplitude of the second neural pattern with a corresponding at least one of a frequency and an amplitude of the first neural pattern.


9
9
The method of claim 7, wherein the at least one stored neural pattern includes an indication of a patient with which the at least one stored neural pattern is associated, and wherein the comparing includes comparing the detected neural pattern with only neural patterns of the at least one stored neural pattern associated with the physical therapy patient.
The method of claim 7, wherein the first neural pattern includes an indication of a patient with which the first neural pattern is associated, and wherein the comparing includes comparing the second neural pattern with only neural patterns of the first neural pattern associated with the physical therapy patient.


10
10
The method of claim 1, further including: 
The method of claim 1, further including: 
measuring a conformation of the affected limb during the performing the virtual action; and 
measuring a conformation of the affected limb during the performing the virtual action; and based on the measured conformation, automatically modifying the virtual representation of the affected limb to perform the target action.
modifying the performing the virtual action corresponding to the target action in the virtual representation of affected limb based on the measured conformation.



11
11
The method of claim 10, wherein the modifying includes: 
The method of claim 10, wherein the modifying includes: 
determining a flexion limit of the affected limb for the physical therapy patient; and 
determining a flexion limit of the affected limb for the physical therapy patient; and 
performing the virtual action in the virtual representation of affected limb based on the flexion limit and the measured conformation, wherein a flexion of the virtual representation of affected limb is determined based on a ratio of the measured conformation to the flexion limit.
performing the virtual action in the virtual representation of affected limb based on the flexion limit and the measured conformation, wherein a flexion of the virtual representation of affected limb is determined based on a ratio of the measured conformation to the flexion limit.


12
12
A system for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the system comprising: 
A system for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the system comprising: 
a neural pattern detector configured to detect the neural pattern; 
a neural pattern detector configured to detect neural activity in a brain of the physical therapy patient, the neural pattern detector configured to detect a first neural pattern in response to the physical therapy patient attempting to perform a predefined training action; 

detect a second neural pattern in response to the physical therapy patient attempting to perform a target action; 
a controller communicatively coupled to the neural pattern detector, the controller configured to: 
a controller communicatively coupled to the neural pattern detector, the controller configured to: 

determine the first neural pattern to be associated with the predefined training action; 
determine a target action associated with the neural pattern; 
determine the target action associated with the second neural pattern, wherein the determining the target action includes comparing the first neural pattern with the second neural pattern; 
generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
in response to a positive comparison, generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
a virtual representation unit configured to: 
a virtual representation unit configured to: 
generate a virtual representation of the affected limb; 
generate a virtual representation of the affected limb; 
superimpose the virtual representation of the affected limb over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
superimpose the virtual representation of the affected limb over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
display the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.
display the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.


13
13
The system of claim 12, wherein the controller is further configured to generate a physical feedback including a physical action corresponding to the target action, and further comprising: 
The system of claim 12, wherein the controller is further configured to generate a physical feedback including a physical action corresponding to the target action, and further comprising: 
an assisted feedback unit configured to assist the affected limb in performing the physical action, and further configured to: 
an assisted feedback unit configured to assist the affected limb in performing the physical action, and further configured to: 
receive the physical feedback from the controller; and
receive the physical feedback from the controller; and 
perform the physical action corresponding to the target action.
perform the physical action corresponding to the target action.


14
14
The system of claim 13, wherein the virtual feedback includes a first set of parameters for the performing the virtual action, and wherein the physical feedback includes a second set of parameters for the performing the physical action, and wherein the performing the virtual action is in accordance with the first set of parameters, and the performing the physical action is in accordance with the second set of parameters.
The system of claim 13, wherein the virtual feedback includes a first set of parameters for the performing the virtual action, and wherein the physical feedback includes a second set of parameters for the performing the physical action, and wherein the performing the virtual action is in accordance with the first set of parameters, and the performing the physical action is in accordance with the second set of parameters.


15
15
The system of claim 14, wherein the first set of parameters and the second set of parameters are different.
The system of claim 14, wherein the first set of parameters and the second set of parameters are different.


16
16
The system of claim 12, wherein the virtual feedback includes a set of parameters for the performing the virtual action, and wherein the performing the virtual action is in accordance with the set of parameters.
The system of claim 12, wherein the virtual feedback includes a set of parameters for the performing the virtual action, and wherein the performing the virtual action is in accordance with the set of parameters.


17
17
The system of claim 12, wherein the set of parameters includes at least one of: amount of flexion of the virtual representation of the affected limb for the target action, a speed of the target action, and a force of the target action.
The system of claim 12, wherein the set of parameters includes at least one of: amount of flexion of the virtual representation of the affected limb for the target action, a speed of the target action, and a force of the target action.


18
18
The system of claim 12, further comprising a database for storing at least one neural pattern, and wherein the configuration of the controller to determine the target action associated with the neural pattern includes configuration of the controller to: 
The system of claim 12, further comprising a database for storing at least the first neural pattern, and wherein the configuration of the controller to determine the target action associated with the second neural pattern includes configuration of the controller to:
compare the detected neural pattern with the at least one neural pattern stored in the database, each of the at least one stored neural pattern corresponding to an action; 

determine that the detected neural pattern matches the at least one stored neural pattern; and 
determine that the second neural pattern matches the first neural pattern; and
determine that the detected neural pattern is associated with the action corresponding to the at least one neural pattern.
determine that the second neural pattern is associated with the action corresponding to the first neural pattern.


19
19
The system of claim 18, wherein the configuration of the controller to compare includes configuration of the controller to compare at least one of a frequency and an amplitude of the detected neural pattern with a corresponding at least one of a frequency and an amplitude of the at least one stored neural pattern.
he system of claim 18, wherein the configuration of the controller to compare includes configuration of the controller to compare at least one of a frequency and an amplitude of the second neural pattern with a corresponding at least one of a frequency and an amplitude of the first neural pattern.


20
20
An apparatus for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the apparatus comprising: 
An apparatus for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury, the apparatus comprising: 
a memory; and 
a memory; and 
at least one processor coupled to the memory, the at least one processor configured to: 
at least one processor coupled to the memory, the at least one processor configured to: 
detect the neural pattern; 
detect a first neural pattern in response to the physical therapy patient attempting to perform a predefined training action, the first neural pattern detected using sensors in contact with the head of the physical therapy patient; 
determine a target action associated with the neural pattern; 
determine the first neural pattern to be associated with the predefined training action; store the first neural pattern; 

detect a second neural pattern in response to the physical therapy patient attempting to perform a target action, the second neural pattern is detected using the sensors in contact with the head of the physical therapy patient; 

determine the target action associated with the second neural pattern, wherein in determining the target action the at least one processor is further configured to compare the first neural pattern with the second neural pattern; 
generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
in response to a positive comparison, generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb, and wherein the brain injury prevents the affected limb from performing the target action; 
cause the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
cause the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb; and 
perform the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.
perform the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,210,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantively equivalent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Integrum AB (US 2017/0025026, hereinafter referred to as Integrum).

Regarding claim 1, Integrum teaches a method of providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury (Integrum, Abstract, “neuromuscular rehabilitation of a patient (102, 202) having an affected limb (104, 204) comprising: a feedback member arranged to give real-time visual feedback; a plurality of electrodes (110, 210) arranged to acquire an electrical signal corresponding to an intent to move said affected limb (104, 204)”; para. 10, “patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb.” A stroke is construed as a brain injury.  An electrical signal corresponding to an intent to move said affected limb is construed as a neural pattern.  Integrum explicitly teaches neuromuscular rehabilitation (neuromuscular rehabilitation, particularly in patients that have suffered a stroke which affected a limb, effects neural pathway creation) as identified above in addition to teaching the claimed limitations that effectively perform the intended use of creating a neural pathway.), the method comprising:
detecting the neural pattern (Integrum, Fig. 4, Perform pattern recognition S103); 
determining a target action associated with the neural pattern (Integrum, Abstract, “predict motion intent of said affected limb (104, 204) adjacent to at least one joint, such aggregated motions of said affected limb (104, 204) are predicted”); 
generating a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb (Integrum, Abstract, “give real-time visual feedback;… based on output signals from said performed pattern recognition, control said feedback member to perform actions corresponding to said motions, whereby said actions of said feedback member are individually and simultaneously controlled by said patient (102, 202) via said intended motions.”), and wherein the brain injury prevents the affected limb from performing the target action (Integrum, para. 10, “an affected limb may be a disordered, missing, or an otherwise not fully functional limb. For example, an amputee has a missing limb which in the context of the present invention may be an affected limb. Furthermore, a patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb. In the present context, intent to move an affected limb refers to an attempt to move for example a malfunctioning limb or a missing limb.”); 
causing the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb (Integrum, para. 18, “superimpose the virtual limb onto a predetermined portion of the patient's body in the visual feedback being displayed on the display, the virtual limb corresponding to the affected limb.”); and 
performing the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world (Integrum, para. 18, “when the patient intends to perform a motion in the affected limb, the virtual limb on the display moves according to the intended motion predicted via pattern recognition.”).
Integrum does not explicitly teach to create a neural pathway.
However, the recited statement of “to create a neural pathway” in the preamble is an intended use.  Regardless, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the system and process of Integrum to create a neural pathway because Integrum explicitly teaches neuromuscular rehabilitation (neuromuscular rehabilitation, particularly in patients that have suffered a stroke which affected a limb, effects neural pathway creation) as identified above in addition to the claimed limitations that effectively perform the intended use.

Regarding claim 12, Integrum teaches a system for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury (Integrum, Abstract, “neuromuscular rehabilitation of a patient (102, 202) having an affected limb (104, 204) comprising: a feedback member arranged to give real-time visual feedback”; para. 10, “patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb.” A stroke is construed as a brain injury.  Integrum explicitly teaches neuromuscular rehabilitation (neuromuscular rehabilitation, particularly in patients that have suffered a stroke which affected a limb, effects neural pathway creation) as identified above in addition to teaching the claimed limitations that effectively perform the intended use of creating a neural pathway.), the system comprising:
a neural pattern detector configured to detect the neural pattern (Integrum, Abstract, “a plurality of electrodes (110, 210) arranged to acquire an electric signal corresponding to an intent to move said affected limb (104, 204); a control unit (108, 208) configured to: perform pattern recognition of said electric signals”; para. 12, “pattern recognition algorithm”; para. 70 “myoelectric and/or neuroelectric signals can be used to drive the system and promote motor execution.”); 
a controller communicatively coupled to the neural pattern detector (Integrum, Fig. 1, controller 108; Fig. 2, controller 208), the controller configured to: 
determine a target action associated with the neural pattern (Integrum, Abstract, “predict motion intent of said affected limb (104, 204) adjacent to at least one joint, such aggregated motions of said affected limb (104, 204) are predicted”); 
generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb (Integrum, Abstract, “give real-time visual feedback;… based on output signals from said performed pattern recognition, control said feedback member to perform actions corresponding to said motions, whereby said actions of said feedback member are individually and simultaneously controlled by said patient (102, 202) via said intended motions.”), and wherein the brain injury prevents the affected limb from performing the target action (Integrum, para. 10, “an affected limb may be a disordered, missing, or an otherwise not fully functional limb. For example, an amputee has a missing limb which in the context of the present invention may be an affected limb. Furthermore, a patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb. In the present context, intent to move an affected limb refers to an attempt to move for example a malfunctioning limb or a missing limb.”); 
a virtual representation unit (Integrum, Fig. 1, controller 108, display 106; Fig. 2, controller 208, display 206) configured to: 
generate a virtual representation of the affected limb (Integrum, para. 17, “provide the real-time visual feedback to the patient, the feedback member being a virtual limb”); 
superimpose the virtual representation of the affected limb over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb (Integrum, para. 18, “superimpose the virtual limb onto a predetermined portion of the patient's body in the visual feedback being displayed on the display, the virtual limb corresponding to the affected limb.”); and 
display the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world (Integrum, para. 18, “when the patient intends to perform a motion in the affected limb, the virtual limb on the display moves according to the intended motion predicted via pattern recognition.”).

Regarding claim 20, Integrum teaches an apparatus for providing virtual feedback of a neural pattern to create a neural pathway corresponding to an action of an affected limb of a physical therapy patient with brain injury (Integrum, Abstract, “neuromuscular rehabilitation of a patient (102, 202) having an affected limb (104, 204) comprising: a feedback member arranged to give real-time visual feedback”; para. 10, “patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb.” A stroke is construed as a brain injury.  Integrum explicitly teaches neuromuscular rehabilitation (neuromuscular rehabilitation, particularly in patients that have suffered a stroke which affected a limb, effects neural pathway creation) as identified above in addition to teaching the claimed limitations that effectively perform the intended use of creating a neural pathway.), the apparatus comprising:
a memory (Integrum, para. 46, “a computer program product comprising a computer readable medium having stored thereon computer program means for a system for neuromuscular rehabilitation of a patient having an affected limb”); and 
at least one processor coupled to the memory (Integrum, Fig. 1, controller 108; Fig. 2, controller 208), the at least one processor configured to: 
detect the neural pattern (Integrum, Abstract, “perform pattern recognition of said electric signals”; para. 12, “pattern recognition algorithm”; para. 70 “myoelectric and/or neuroelectric signals can be used to drive the system and promote motor execution.”); 
determine a target action associated with the neural pattern (Integrum, Abstract, “predict motion intent of said affected limb (104, 204) adjacent to at least one joint, such aggregated motions of said affected limb (104, 204) are predicted”); 
generate a virtual feedback including a virtual action corresponding to the target action, wherein the virtual action is to be performed in a virtual representation of the affected limb (Abstract, “give real-time visual feedback;… based on output signals from said performed pattern recognition, control said feedback member to perform actions corresponding to said motions, whereby said actions of said feedback member are individually and simultaneously controlled by said patient (102, 202) via said intended motions.”), and wherein the brain injury prevents the affected limb from performing the target action (Integrum, para. 10, “an affected limb may be a disordered, missing, or an otherwise not fully functional limb. For example, an amputee has a missing limb which in the context of the present invention may be an affected limb. Furthermore, a patient who by any other means may not control a limb normally, for example as a result of incomplete spinal injury or stroke, may have an affected limb. In the present context, intent to move an affected limb refers to an attempt to move for example a malfunctioning limb or a missing limb.”); 
cause the virtual representation of the affected limb to be superimposed over a real-world presence of the affected limb such that the virtual representation of the affected limb is presented to the physical therapy patient in lieu of the real-world presence of the affected limb (Integrum, para. 18, “superimpose the virtual limb onto a predetermined portion of the patient's body in the visual feedback being displayed on the display, the virtual limb corresponding to the affected limb.”); and 
perform the virtual action corresponding to the target action in the virtual representation of affected limb, such that the virtual action is presented to the physical therapy patient in lieu of the target action in the real-world (Integrum, para. 18, “when the patient intends to perform a motion in the affected limb, the virtual limb on the display moves according to the intended motion predicted via pattern recognition.”).

Regarding claim 2, Integrum teaches the method of claim 1, further comprising:
generating a physical feedback including a physical action corresponding to the target action, wherein the physical action is to be performed by an assistive unit configured to assist the affected limb in performing the physical action; providing the physical feedback to the assistive unit (Integrum, Abstract and para. 12-20 disclose that two aggregated motions of the affected limb may be predicted, wherein the control unit is configured to control the feedback member to perform at least two actions corresponding to the at least two motions - feedback member may be a - prosthetic device may be a prosthetic arm, leg, hand, foot, etc. - feedback member being a virtual limb, wherein the actions are motions performed by the virtual limb - The virtual limb enhances the feeling for the patient of having a real arm, thus promoting motor execution further.); and 
performing, by the assistive unit, the physical action corresponding to the target action (Integrum, para. 26, “the electrodes may be implantable into a patient's body for detecting bioelectrical signals. Using implantable electrodes is useful in case a patient is to control a prosthetic device, or for improved motor execution with direct contact with at least one nerve or muscle. Furthermore, an increased signal strength and signal-to-noise ratio may be possible which facilitates control over a virtual arm, games, or robotic device (e.g. prosthesis). Furthermore, with implantable electrodes a naturally perceived feedback by stimulating the nerves is possible. For example, with the implantable electrodes physiological feedback to the nerves may be provided such that the patient may for example experience the sensation of feeling an object using e.g. a prosthetic device.”).

Regarding claim 13, Integrum teaches the system of claim 12, wherein the controller is further configured to generate a physical feedback including a physical action corresponding to the target action, and further comprising: 
an assisted feedback unit configured to assist the affected limb in performing the physical action (Integrum, Abstract and para. 12-20 disclose that two aggregated motions of the affected limb may be predicted, wherein the control unit is configured to control the feedback member to perform at least two actions corresponding to the at least two motions - feedback member may be a - prosthetic device may be a prosthetic arm, leg, hand, foot, etc. - feedback member being a virtual limb, wherein the actions are motions performed by the virtual limb - The virtual limb enhances the feeling for the patient of having a real arm, thus promoting motor execution further.), and further configured to:  
receive the physical feedback from the controller; and perform the physical action corresponding to the target action (Para. 26, “the electrodes may be implantable into a patient's body for detecting bioelectrical signals. Using implantable electrodes is useful in case a patient is to control a prosthetic device, or for improved motor execution with direct contact with at least one nerve or muscle. Furthermore, an increased signal strength and signal-to-noise ratio may be possible which facilitates control over a virtual arm, games, or robotic device (e.g. prosthesis). Furthermore, with implantable electrodes a naturally perceived feedback by stimulating the nerves is possible. For example, with the implantable electrodes physiological feedback to the nerves may be provided such that the patient may for example experience the sensation of feeling an object using e.g. a prosthetic device.”).

Regarding claims 3 and 14, Integrum teaches the method of claim 2 and the system of claim 13, wherein the virtual feedback includes a first set of parameters for the performing the virtual action, and wherein the physical feedback includes a second set of parameters for the performing the physical action, and wherein the performing the virtual action is in accordance with the first set of parameters, and the performing the physical action is in accordance with the second set of parameters (Integrum, para. 12-20 disclose that an aggregated motion ls the combination of one or more individual motions - aggregated motion may be a first individual motion followed by a second Individual motion - feedback member being a virtual limb, wherein the actions are motions performed by the virtual limb, such that the control unit is configured to: based on the output signals from the performed pattern recognition, control the virtual limb on the display to perform the motions, whereby the motions of the virtual limb are individually and simultaneously controlled by the patient via the intended motions. The virtual limb enhances the feeling for the patient of having a real arm, thus promoting motor execution further.).

Regarding claims 4 and 15, Integrum teaches the method of claim 3 and the system of claim 14, wherein the first set of parameters and the second set of parameters are different (Integrum, para. 12-20 disclose that an aggregated motion is the combination of one or more individual motions - aggregated motion may be a first Individual motion followed by a second individual motion.).

Regarding claims 5 and 16, Integrum teaches the method of claim 1 and the system of claim 12, wherein the virtual feedback includes a set of parameters for the performing the virtual action, and wherein the performing the virtual action is in accordance with the set of parameters (Integrum, para. 12-20 disclose that a virtual limb may follow the predetermined portion of the patient's body in the visual feedback being displayed on the display such that the virtual limb remains in an anatomically correct position - virtual limb may follow the predetermined position by allowing the control unit to track, via the camera, fiducial markers arranged on the patient's affected limb in the position where the virtual limb is to be superimposed - the virtual limb is superimposed on the marker as shown In the display, and the virtual limb changes scale and rotation based on the tracking of the marker.).

Regarding claims 6 and 17, Integrum teaches the method of claim 1 and the system of claim 12, wherein the set of parameters includes at least one of: amount of flexion of the virtual representation of the affected limb for the target action, a speed of the target action, and a force of the target action (Integrum, para. 12-20 disclose that aggregated motions of the joints may be actuated Individually, thus moving individual portions of the limb, or all together, for example with different speeds and ranges if necessary. Furthermore, an aggregated motion may be a first individual motion followed by a second individual motion.  Thus, Integrum teaches all of these parameters.).

Regarding claims 7 and 18, Integrum teaches the method of claim 1 and the system of claim 12, further comprising a database for storing at least one neural pattern, wherein the determining the target action associated with the neural pattern includes:
comparing the detected neural pattern with at least one neural pattern stored in a database, each of the at least one stored neural pattern corresponding to an action (Integrum, para. 11, “measuring an electric potential from a portion of a patient's body in the vicinity of the affected limb and predicting the intended motion according to the similarities of previously recorded patterns.”  “According to the similarities of the previously recorded patterns” implies comparing the measured pattern to previously recorded patterns.); 
determining that the detected neural pattern matches the at least one stored neural pattern (Integrum, para. 11, “measuring an electric potential from a portion of a patient's body in the vicinity of the affected limb and predicting the intended motion according to the similarities of previously recorded patterns.”  Para. 75, “During pattern recognition, features of the electric signals are distinguished and determined to correspond to certain motions of the limb intended by the patient.”); and 
determining that the detected neural pattern is associated with the action corresponding to the at least one neural pattern (Integrum, para. 11, “measuring an electric potential from a portion of a patient's body in the vicinity of the affected limb and predicting the intended motion according to the similarities of previously recorded patterns.”  Para. 75, “During pattern recognition, features of the electric signals are distinguished and determined to correspond to certain motions of the limb intended by the patient.”).

Regarding claims 8 and 19, Integrum teaches the method of claim 7 and the system of claim 18, wherein the comparing includes comparing at least one of a frequency and an amplitude of the detected neural pattern with a corresponding at least one of a frequency and an amplitude of the at least one stored neural pattern (Integrum, para. 12-20 discloses that frequency or volume of an audio feedback may depend on the magnitude of the force, or the frequency or strength of the tactile feedback may depend on the magnitude of the force or may reflect the force measure by the force sensor.).

Regarding claim 9, Integrum teaches the method of claim 7, wherein the at least one stored neural pattern includes an indication of a patient with which the at least one stored neural pattern is associated, and wherein the comparing includes comparing the detected neural pattern with only neural patterns of the at least one stored neural pattern associated with the physical therapy patient (Integrum, Abstract and para. 8-15 disclose that reporting may be to report the progression of pain felt by the patient In the limb (e.g., phantom pain) or the overall repeatability of the predicted training motions (i.e., If the predicted training motions correspond with the performed motions).  Para. 61 discloses that the reporting may be stored in the control unit for further processing of follow up by, for example, a medical expert.).

Regarding claim 10, Integrum teaches the method of claim 1, further including:
measuring a conformation of the affected limb during the performing the virtual action (Integrum, Abstract and para. 8-15 disclose that reporting may be to report the progression of pain felt by the patient in the limb (e.g. phantom pain) or the overall repeatability of the predicted training motions (i.e. if the predicted training motions correspond with the performed motions).); and 
modifying the performing the virtual action corresponding to the target action in the virtual representation of affected limb based on the measured conformation (Integrum, para. 61 discloses that the reporting may be stored in the control unit for further processing of follow up by, for example, a medical expert.).

Regarding claim 11, Integrum teaches the method of claim 10, wherein the modifying includes:
determining a flexion limit of the affected limb for the physical therapy patient (Integrum, para. 12-20 disclose that individual motion may be flexing of a joint, extending the joint, pronation, supination, open or close hand (in the case where a hand is part of an affected limb, and include several joints), ulnar deviation, radial deviation, or any other motion possible with a limb.); and 
performing the virtual action in the virtual representation of affected limb based on the flexion limit and the measured conformation, wherein a flexion of the virtual representation of affected limb is determined based on a ratio of the measured conformation to the flexion limit (Integrum, para. 12-20 disclose that the control unit thus extracts features indicative of an intended motion to feed a pattern recognition algorithm. Furthermore, an aggregated motion is the combination of one or more individual motions including ranges of motion (e.g., flexion limit).  Thus, it is inherent in the pattern recognition algorithm to include a ratio of the measured conformation to the flexion limit.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dellon et al. (US 2011/0043537) discloses a contextual feedback distortion in a virtual robotic environment for rehabilitation using a phantom robotic device.
Adamovich et al. (US 2019/008152) discloses a virtual reality system for limb rehabilitation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715   

/JAMES B HULL/            Primary Examiner, Art Unit 3715